ACCEPTED
                                                                                       01-15-00256-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  6/19/2015 3:02:22 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                            No. 01-15-00256-CV
                   ____________________________________
                                                             FILED IN
                                                      1st COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
            FIRST JUDICIAL DISTRICT OF TEXAS AT HOUSTON
                                                      6/19/2015 3:02:22 PM
                  ____________________________________CHRISTOPHER A. PRINE
                                                              Clerk
          IN THE INTEREST OF M.B.M. and J.J.M., CHILDREN
      _________________________________________________________

                                L.M., Appellant
                                      v.
           Texas Department of Family & Protective Services, Appellee

                    On appeal from the 313th Judicial District
                    of Harris County, Texas; No. 2014-00491J


                    MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      The Texas Department of Family & Protective Services (hereinafter

“Department”), Appellee, files this motion as follows:

      1.    Applicable Deadlines: The appeal in this case began with a notice of

appeal filed on March 13, 2015. The clerk’s record was filed on April 2, 2015, and

the reporter’s record was filed on April 23, 2015.       The Appellant received

additional time to file his brief, and did so on June 2, 2015. With the filing of

Appellant’s Brief, Appellee’s brief became due twenty (20) days later, that is by

June 22, 2015, pursuant to Tex. R. App. P. 38.6 (b).
          2.      First Request for Extension of Time: This is the Department’s first

request for an extension of time in this case. The Department is asking for a

twenty (20) day extension up to and including July 13, 2014.

          3.      Legal Authority for Extension of Time: Tex. R. App. P. 38.6(d)

authorizes this court to extend the time for filing a brief if a motion is filed in

conformity with Tex. R. App. P. 10.5 before or after the brief is due.

          4.      Facts Necessitating Request: Counsel for Department in this case has

been involved in several other ongoing matters which necessitate this request.

Chief among these is an ongoing mandamus proceeding involving alleged medical

neglect of a child, which was filed on May 7, 2015 in the First Court of Appeals

under Cause Number 01-15-00430-CV. The Department was required to file its

response to the Petition for Writ of Mandamus, as well as to an Emergency Motion

for Stay Pending Review of Writ of Mandamus, on May 15, 2015. In addition, the
                                                                                     1
Department was required to prepare for a hearing on May 19, 2015,                        it sought

emergency relief in the matter through a motion filed on May 22, 2015, was

involved in a hearing ordered by the First Court of Appeals on May 28, 2015, and

was ordered to respond by June 12, 2015 to another motion filed by the Relators in

that case. In addition, Counsel for the Department is involved in another appeal

under Cause No. 14-15-00256-CV in which the deadline for the Department’s


1
    Though all parties appeared for this hearing in the trial court, it was reset.


                                                     2
response is June 24, 2015. The time it has taken to attend to these other matters

necessitates this request for more time to respond to the present appeal.

      WHEREFORE, PREMISES CONSIDERED, the Department hereby

requests that this court grant an extension of the current deadline for filing of the

Department’s response by twenty (20) days up to and including July 13, 2015.



                                Respectfully submitted,

                                VINCE RYAN
                                HARRIS COUNTY ATTORNEY


                                By: /s/ Robert J. Hazeltine-Shedd
                                Robert J. Hazeltine-Shedd
                                Assistant County Attorney
                                State Bar #24067652
                                1019 Congress, 17th Floor
                                Houston, Texas 77054
                                Phone: 713/274-5292; Fax: 713/437-4700
                                Email: robert.hazeltine-shedd@cao.hctx.net
                                Attorney for Appellee
                                Texas Department of Family & Protective Services




                                          3
                     CERTIFICATE OF CONFERENCE

      This is to certify that after attempts to do so, undersigned counsel was
unable to make contact with counsel for the appellant.

                               /s/ Robert J. Hazeltine-Shedd
                               Robert J. Hazeltine-Shedd


                        CERTIFICATE OF SERVICE

       I hereby certify that on this the 19th day of June, 2015 a true and correct
copy of the foregoing motion was sent to all parties to this appeal by sending a
copy by electronic transmission to the Appellant care of her attorney of record,
Donald. M. Crane at donmcrane@gmail.com and to the attorney ad litem for the
children, John Millard at john@millard-law.com.


                               /s/ Robert J. Hazeltine-Shedd
                               Robert J. Hazeltine-Shedd




                                        4